             Case 1:19-cv-02796 Document 1 Filed 09/18/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                      )
6824 Lexington Avenue                               )
Los Angeles, CA 90038                               )
                                                    )
BUZZFEED INC.,                                      )
111 East 18th Street, 13th Floor                    )
New York, NY 10003                                  )
                                                    )
       Plaintiffs,                                  )
                                                    )
       v.                                           )
                                                    )
U.S. DEPARTMENT OF JUSTICE,                         )
950 Pennsylvania Avenue, NW                         )
Washington, D.C. 20530                              )
                                                    )
       Defendant.                                   )
                                                    )

                                          COMPLAINT

       1.      Plaintiffs JASON LEOPOLD and BUZZFEED INC. file this Freedom of

Information Act suit seeking the prompt release of certain records relating to the Special

Counsel’s investigation into Russian interference with the 2016 Presidential election and related

events and communications.

                                            PARTIES

       2.      Plaintiffs JASON LEOPOLD and BUZZFEED INC. are members of the media

and made the FOIA requests at issue in this case.

       3.      DOJ is a federal agency subject to the Freedom of Information Act, 5 U.S.C. §

552. The requests at issue were made to various DOJ components.

                                JURISDICTION AND VENUE

       4.      This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.
             Case 1:19-cv-02796 Document 1 Filed 09/18/19 Page 2 of 4



       5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

               DECEMBER 13, 2017 FOIA TO DOJ (STRZOK AND PAGE)

       6.      On December 13, 2017, Plaintiffs submitted the following FOIA request to DOJ,

the Office of the Attorney General (“OAG”), the Office of the Associate Attorney General

(“ASG), the Office of Deputy Attorney General (“DAG”), the Office of Legislative Affairs

(“OLA”), and the Office of Public Affairs (“PAO”): “Emails, memos, letters, between the OAG,

the Office of Legislative Affairs, Office of Inspector General and the Office of Public Affairs

and the FBI mentioning or referring to inviting to DOJ and briefing news reporters about the

contents of text messages between FBI agents Peter Strzok and Lisa Page, formerly working for

Special Counsel Robert Mueller, about presidential candidates Donald Trump, Hillary Clinton

and others. Any and all documents, including but not limited to emails, mentioning or referring

to congressional inquiries of these text messages and the individuals who sent and received

them.” Exhibit A.

       7.      Plaintiffs also filed for a fee waiver in this request. Exhibit A.

       8.      DOJ assigned the following numbers to the requests: DOJ-2018-001426 (AG),

DOJ-2018-001427 (ASG), DOJ-2018-001428 (DAG), DOJ-2018-001429 (OLA), DOJ-2018-

001430 (PAO). Exhibit B.

       9.      On January 10, 2018, DOJ acknowledged receipt of the requests and asserted that

due to “unusual circumstances,” “we will need to extend the time limit to respond to your request

beyond the ten additional days provided by the statute.” Exhibit B.

       10.     As of the date of this filing, DOJ has not issued a determination and has produced

no responsive records.




                                                -2-
             Case 1:19-cv-02796 Document 1 Filed 09/18/19 Page 3 of 4



                   MAY 17, 2019 FOIA TO DOJ (MUELLER TESTIMONY)

       11.    On December May 17, 2019 Plaintiffs submitted the following FOIA request to

DOJ, the Office of Legal Counsel (“OLC”): “[a]ll letters, emails, memos, reports, legal opinions

mentioning or referring to Robert Mueller’s testimony before Congress” and “[a]ll records,

including emails, memos, letters, legal opinions, and reports, exchanged between the Office of

Legal Counsel and the Office of Attorney general memorializing discussions relating to Robert

Mueller’s testimony before Congress” between “March 21, 2019 through the date of the search

for responsive records is conducted.” Exhibit C.

       12.        Plaintiffs also requested a fee waiver. Exhibit C.

       13.    On June 14, 2019, OLC acknowledged receipt of the request, “tentatively

assigned to the ‘complex’ processing track,’ and assigned the following tracking number: FY19-

144. Exhibit D.

       14.    In the same letter, OLC claimed: “[b]ecause of the considerable number of FOIA

requests received by OLC prior to your request, our staff has not yet been able to process your

request. Accordingly, we will be unable to comply with the statutory deadline for responding to

your request. I regret the necessity of this delay, but I assure you that your request will be

processed as soon as possible.” Exhibit D.

       15.    As of the date of this filing, DOJ has not issued a determination and has produced

no responsive records.

       16.    This is the Plaintiffs’ fifth lawsuit in this District against DOJ in which DOJ failed

to provide determinations by the required deadlines or promptly produce records. DOJ is

engaged in a pattern and practice of asserting extensions beyond ten days in violation of the

statute. See 19-cv-1278; 19-cv-1279; 19-cv-1647; and 19-cv-0810.




                                                  -3-
               Case 1:19-cv-02796 Document 1 Filed 09/18/19 Page 4 of 4



                             COUNT I – DOJ FOIA VIOLATIONS

       17.      The above paragraphs are incorporated herein.

       18.      DOJ and the DOJ components are agencies subject to FOIA.

       19.      Plaintiffs made FOIA requests to the DOJ Defendants for agency records.

       20.      The DOJ Defendants have failed to issue determinations and/or produce the

requested records.

                          COUNT II – PATTERN AND PRACTICE

       21.      The above paragraphs are incorporated herein.

       22.      DOJ is engaged in a pattern and practice of asserting extensions that it is not

permitted to take under the statute.

WHEREFORE, Plaintiffs ask the Court to:

          i.    Order Defendants to produce the requested records;

         ii.    Award Plaintiffs attorney fees and costs;

        iii.    Enjoin DOJ from claiming extensions not permitted under the statute; and

         iv.    Enter any other relief the Court deems appropriate.


Dated: September 18, 2019
                                                     RESPECTFULLY SUBMITTED,

                                                     /s/ Matthew V. Topic

                                                     Attorneys for Plaintiffs

                                                     Matthew Topic, Bar No. IL0037
                                                     Joshua Burday, Bar No. IL0042
                                                     Merrick Wayne, Bar No. IL0058
                                                     (E-Mail: foia@loevy.com)
                                                     LOEVY & LOEVY
                                                     311 N. Aberdeen, Third Floor
                                                     Chicago, Illinois 60607
                                                     Tel.: (312) 243-5900
                                                     Fax: (312) 243-5902


                                               -4-
